 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 
  

Mev 111 2019 |

 

 

 

ALTONIO JONES, CEERI RICHMOND GACOURT
Plaintiff,

Vv. Civil Action No. 3:18CV582

JIM O°’SULLIVAN, et al,
Defendants.

MEMORANDUM OPINION

Plaintiff, a federal inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege
that a person acting under color of state law deprived him or her of a constitutional right or of a
right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). Plaintiffs current
allegations fail to provide each defendant with fair notice of the facts and legal basis upon which
his or her liability rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
Conley v. Gibson, 355 U.S. 41, 47 (1957)). Accordingly, by Memorandum Order entered on
March 4, 2019, the Court directed Plaintiff to submit a particularized complaint within fourteen
(14) days of the date of entry thereof. The Court warned Plaintiff that the failure to submit the
particularized complaint would result in the dismissal of the action.

On April 1, 2019, the Court granted Plaintiff a fifteen-day extension of time in which to
file his particularized complaint.

More than fifteen (15) days have elapsed since the entry of the April 1, 2019

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
to either the March 4, 2019 or April 1, 2019 Memorandum Orders. Accordingly, the action will
be DISMISSED WITHOUT PREJUDICE.

An appropriate Order will accompany this Memorandum Opinion.

 

Date: BAY ] 0 2019 United States District Judge
Richmond, Virginia
